Citation Nr: 0943102	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) or a psychiatric disorder with fatigue 
and sleep disturbance due to an undiagnosed illness.  

3.  Entitlement to service connection for migraine headaches 
or headaches due to an undiagnosed illness.  

4.  Entitlement to service connection for muscle cramps of 
the lower extremities, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for a bilateral hip 
disability, inclusive of hip dysplasia or acetabular 
dysplasia with arthritic changes of the right hip, or a hip 
disorder due to an undiagnosed illness.  

6.  Entitlement to service connection for a bilateral ankle 
disability with arthritic changes or a bilateral ankle 
disorder due to an undiagnosed illness.  

7.  Entitlement to service connection for bilateral hearing 
loss, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for a bilateral foot 
disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
January 1992, to include combat duty during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2007 the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, confirming and continuing 
prior denials of service connection for a bilateral knee 
disorder, PTSD with fatigue and a sleep disturbance, migraine 
headaches, benign muscle cramps of the lower extremities, 
bilateral hip disorder inclusive of hip dysplasia or 
acetabular dysplasia with arthritic changes on the right, 
bilateral ankle disorder, bilateral hearing loss, and 
bilateral foot disorder.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran reiterated that, as part of his claims for 
service connection, he was alleging that all of the claimed 
disabilities were the result of undiagnosed illness.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Review of the record indicates entitlement to service 
connection for each claimed disorder, to include as due to 
undiagnosed illness, was denied by the Board through its 
appellate decision of September 2006.  At that time, the 
veteran's service treatment records were unavailable.  
Following entry of the aforementioned  
Board decision, the veteran's service treatment records were 
located and made a part of the claims folder in or about July 
2007.  On the basis of 38 C.F.R. § 3.156(c), where previously 
unavailable service treatment records are secured following 
entry of a VA adjudication, claims for service connection are 
to be reconsidered without regard to the question of the 
newness and materiality of the evidence submitted since the 
previous adjudication.  Here, the RO has developed the issues 
on appeal as claims to reopen for service connection and the 
RO has in fact reopened each such claim, but has confirmed 
and continued each prior denial, albeit without consideration 
of 38 U.S.C.A. § 1117 (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.317 (2009).  Further adjudication is deemed necessary 
following the completion of additional procedural and 
evidentiary development.  

Notice is taken that the Veteran has not to date been 
afforded a VA Persian Gulf examination.  He likewise has not 
undergone a VA psychiatric evaluation in connection with his 
claim for service connection for PTSD or a psychiatric 
disorder with fatigue and sleep disturbance due to an 
undiagnosed illness, although it appears that such an 
examination had been scheduled to occur.  While it is 
apparent that the Veteran failed to report for this 
evaluation, he offered sworn testimony at his recent hearing 
that he was ill on the date of the scheduled PTSD evaluation 
and he expressed a willingness to appear for any such 
examination if were to be rescheduled.  In addition, while 
various medical examinations were accomplished in 2002 and 
2004, service treatment records were not then available to 
the examiners, and further medical input, inclusive of 
medical opinion, as to the linkage, if any, between current 
disablement and service is in order.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the Veteran's history of hip dyspalsia or 
acetabular dysplasia, the Board notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2009).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition. Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  Id.  

Turing next to the claim for service connection for PTSD, the 
Board notes that establishing service connection requires: 
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor. 38 C.F.R. § 
3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The service personnel records show that the Veteran received 
the Combat Infantry Badge, which confirms combat duty.  He 
has also claimed stressors that are not related to combat.  
With respect to the latter alleged stressors, his testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors and his testimony must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 128; 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).  In addition to the need for a 
psychiatric or psychological examination, further development 
is warranted regarding the Veteran's claimed noncombat 
stressors. 

As well, on remand, the Veteran should be fully advised of 
the information and evidence needed to substantiate his 
claims for service connection for each of the disorders in 
question, to include as due to undiagnosed illness.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).



Accordingly, the case is REMANDED for the following actions:

1.  Undertake those actions necessary to 
comply with 38 U.S.C.A. §§ 5100, 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159 (2009), including notice to the 
Veteran of what information and evidence 
are still needed to substantiate his 
original claims for service connection 
for a bilateral knee disorder, to include 
as due to an undiagnosed illness; service 
connection for PTSD or a psychiatric 
disorder with fatigue and sleep 
disturbance due to an undiagnosed 
illness; service connection for migraine 
headaches or headaches due to an 
undiagnosed illness; service connection 
for muscle cramps of the lower 
extremities, to include as due to an 
undiagnosed illness; service connection 
for a bilateral hip disability, inclusive 
of hip dysplasia or acetabular dysplasia 
with arthritic changes of the right hip, 
or a hip disorder due to an undiagnosed 
illness; service connection for a 
bilateral ankle disability with arthritic 
changes or a bilateral ankle disorder due 
to an undiagnosed illness; service 
connection for bilateral hearing loss, to 
include as due to undiagnosed illness; 
and service connection for a bilateral 
foot disorder, to include as due to 
undiagnosed illness.  

The Veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The Veteran should also be advised that 
VA will assist him in obtaining service 
treatment records or records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain plain paper copies of the 
veteran's service personnel records, 
based on microfiche contained in the 
claims folder, for inclusion in the file. 

3.  Contact the Veteran and his 
representative in writing by separate 
letter and afford them one last 
opportunity to provide any additional 
information regarding the who, what, 
when, where, and how as to his claimed 
noncombat in-service stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

4.  Thereafter, and regardless of whether 
or not the Veteran responds to the 
request set forth in preceding paragraph 
Number 3, prepare a written summary of 
all the stressors claimed by the 
appellant to have led to the onset of his 
PTSD using any and all information 
regarding his claimed stressor(s).  If 
and only the veteran's stressors are not 
combat-related or otherwise    consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, then 
that summary, along with a copy of the 
Department of Defense Form 214, service 
personnel records, and all associated 
documents must then be sent to U.S. Army 
and Joint Services Records Research 
Center (USAJSRRC) with a request that 
attempts be made to corroborate the 
alleged noncombat stressor(s).  If 
additional information from the Veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought from him and, 
if he does not then respond, no further 
input from the USAJSRRC need be sought.  

5.  Obtain all pertinent records of VA 
treatment, not already contained within 
the claims folder, which were compiled at 
the VA Medical Center in Providence, 
Rhode Island, including but not limited 
to those records compiled from February 
2004 to the present.  Once obtained, such 
records should be added to the evidence 
already on file.  

6.  Afford the Veteran VA Persian Gulf, 
psychiatric or psychological, and 
spine/joint examinations in order to 
ascertain the nature and etiology of all 
claimed disorders other than hearing 
loss.  The claims folder should be made 
available to and reviewed by each and 
every examiner for use in the study of 
this case and the prepared report of each 
such evaluation should indicate whether 
the claims folder was made available and 
reviewed.  A copy of the notice from the 
VA medical facility to the Veteran 
notifying him of the date, time, and 
place of each such examination should be 
obtained and associated with the 
veteran's claims folder.  

Such examinations should also entail the 
taking of a complete medical history, and 
the conduct of a physical or mental 
status evaluation and all diagnostic 
studies deemed warranted by each 
examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner who 
conducts the Persian Gulf examination is 
requested to address the following 
question, providing a rationale for any 
opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
Veteran suffers from any 
undiagnosed illness, including 
but not limited to that 
affecting or involving either 
knee, the psyche (to include 
fatigue and sleep 
difficulties), headaches, 
muscle cramps of the lower 
extremities, either hip, either 
ankle, or either foot, based on 
service in the Southwest Asia 
Theatre of Operations?  

The VA psychiatric or psychological 
examiner is asked to offer an opinion as 
to the following, providing a rationale 
for any opinion offered:

(a)  Does the Veteran meet the 
diagnostic criteria set out in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) 
for PTSD?  What other acquired 
psychiatric disorder, if any, is now 
present?

(b)  Is it at least as likely as not 
(50 percent or more likelihood) that 
any psychiatric disorder that is now 
present, to include PTSD, began 
during service or is causally linked 
to any incident of active duty, to 
include verified combat duty or any 
noncombat stressor that is verified?

Opinions, with full supporting 
rationales, should be obtained from a VA 
clinician, preferably an orthopedist as 
to the following:

(a)  Is the previously 
diagnosed hip dysplasia or 
acetabular dysplasia of an 
acquired type or is it of a 
congenital or developmental 
origin?

(b) If the Veteran has a 
current hip disability that is 
congenital or developmental in 
origin, does he have additional 
disability of the hip due to a 
superimposed injury during 
service, to include verified 
trauma from multiple parachute 
jumps? 

(c)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
disorder affecting or involving 
either knee, muscle cramps of 
the lower extremities, either 
hip, either ankle, or either 
foot, had its onset during the 
veteran's period of service 
from November 1988 to January 
1992 or is otherwise related 
thereto, including any trauma 
during verified multiple 
parachute jumps?

7.  Lastly, readjudicate the veteran's 
claims for service connection for a 
bilateral knee disorder, to include as 
due to an undiagnosed illness; service 
connection for PTSD or a psychiatric 
disorder with fatigue and sleep 
disturbance due to an undiagnosed 
illness; service connection for migraine 
headaches or headaches due to an 
undiagnosed illness; service connection 
for muscle cramps of the lower 
extremities, to include as due to an 
undiagnosed illness; service connection 
for a bilateral hip disability, inclusive 
of hip dysplasia or acetabular dysplasia 
with arthritic changes of the right hip, 
or a hip disorder due to an undiagnosed 
illness; service connection for a 
bilateral ankle disability with arthritic 
changes or a bilateral ankle disorder due 
to an undiagnosed illness; service 
connection for bilateral hearing loss, to 
include as due to undiagnosed illness; 
and service connection for a bilateral 
foot disorder, to include as due to 
undiagnosed illness.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain evidentiary development.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


